ITEMID: 001-91098
LANGUAGEISOCODE: ENG
RESPONDENT: ALB
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF NURI v. ALBANIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 6. The applicant was born in 1948 and lives in Tirana.
7. On an unspecified date the applicant lodged an application with the Lushnja Property Restitution and Compensation Commission (Komisioni i Kthimit dhe Kompensimit të Pronave – “the Commission”), seeking to have the property of her deceased relative, confiscated in 1949, returned to her.
8. On 22 April 1994 the Commission upheld the application and recognised the applicant’s property rights over two villas and a three-storey building measuring 1,380 sq. m and a plot of land measuring 540 sq. m.
9. As regards the three-storey building and one of the villas, the Commission decided to return the property to the applicant. As regards the other villa, the Commission recognised the applicant’s co-ownership with its existing occupier. However, as it was impossible to allocate the original plot of land measuring 540 sq. m to the applicant, the Commission ordered the payment of compensation in State bonds equivalent to the value of the plot. Lastly, the Commission ordered the authorities to enforce the decision.
10. On an unspecified date the applicant lodged a civil action with the Lushnjë District Court challenging the part of the Commission’s decision that recognised one of the villas as being jointly owned and claiming full ownership thereof. Notice of the proceedings was given to the existing occupier and the Commission.
11. On 23 January 1996 the court upheld the applicant’s civil claim and granted her full ownership of the villa. The court did not rule on the part of the Commission’s decision relating to the compensation issue.
12. On 10 May 1996, following an appeal by the defendant party, the Tirana Court of Appeal upheld the District Court’s decision. As no appeal was lodged with the Supreme Court, that decision became final and binding.
13. On an unspecified date, following the enforcement of the court’s decision, the applicant took possession of the properties allocated to her, that is to say, the two villas and the three-storey building.
14. In 2004, as no State bonds had been issued, the applicant wrote a letter to the Commission seeking a solution to the compensation issue in respect of his plot of land measuring 540 sq. m. She did not receive a reply to her letter.
15. To date, the authorities have not provided compensation in respect of the plot of land measuring 540 sq. m, in spite of the Commission’s decision.
16. The relevant domestic law has been described in detail in Driza v. Albania (no. 33771/02, §§ 33-44, ECHR 2007... (extracts)) and Ramadhi and Others v. Albania (no. 38222/02, §§ 22-30, 13 November 2007).
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
